Citation Nr: 0914475	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  07-34 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.   Entitlement to service connection for migraine 
headaches, to include as a chronic qualifying disability.

3.  Entitlement to service connection for a respiratory 
disorder, to include as a chronic qualifying disability. 

4.  Entitlement to service connection for sinusitis, to 
include as a chronic qualifying disability. 

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as a chronic qualifying disability. 

6.  Entitlement to service connection for a lumbar disorder, 
to include as a chronic qualifying disability. 

7.  Entitlement to service connection for a mental 
impairment, claimed as poor concentration and recall, to 
include as a chronic qualifying disability. 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military 
	and Veterans' Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran had active duty for training from July 1, 2003 to 
August 22, 2003, and served on active duty from June 6, 2004 
to November 20, 2005, with service in Iraq from January 7, 
2005 to October 22, 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which denied the benefits sought.   

Although several of the issues on appeal were advanced in 
terms of being due to undiagnosed illness (as a chronic 
qualifying disability), VA's duty to assist is triggered as 
to all theories of entitlement when a veteran submits a claim 
for service connection for a disability under any theory of 
entitlement.  See Schroeder v. West, 212 F.3d 1265, 1271 
(Fed. Cir. 2000).  The Board has recharacterized the claims 
accordingly.  The RO appears to have addressed the claims on 
a direct basis as well as on the theory principally advanced; 
thus, the Board will likewise address both theories of 
service connection in this appeal.

The issue of entitlement to service connection for PTSD, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The Veteran's migraine headache disorder has been 
medically attributed to a diagnosed disorder, which the 
competent evidence fails to show was manifested during 
service or is causally linked to any incident of service.

3.  The competent and probative evidence of record does not 
show that the Veteran has a disability manifested by a 
respiratory impairment, including respiratory symptoms to a 
compensable degree.

4.  The Veteran's sinusitis disorder has been medically 
attributed to a diagnosed disorder, which the competent 
evidence fails to show was manifested during service or is 
causally linked to any incident of service.

5.  The competent and probative evidence of record does not 
show that the Veteran has a disability manifested by chronic 
fatigue to a compensable degree.

6.  The Veteran's lumbar spine disorder has been medically 
attributed to diagnosed disorders, which the competent 
evidence fails to show is causally linked to any incident of 
service.

7.  The competent and probative evidence of record does not 
show that the Veteran has a disability manifested by poor 
concentration and/or recall to a compensable degree.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
claimed disability manifested by migraine headaches, to 
include as due to a chronic qualifying disability, are not 
met.  38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2008).

2.  The criteria for entitlement to service connection for a 
claimed disability manifested by a respiratory disorder, to 
include as due to a chronic qualifying disability, are not 
met.  38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2008).

3.  The criteria for entitlement to service connection for a 
claimed disability manifested by sinusitis, to include as due 
to a chronic qualifying disability, are not met.  38 U.S.C.A. 
§ 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2008).

4.  The criteria for entitlement to service connection for a 
claimed disability manifested by chronic fatigue syndrome, to 
include as due to a chronic qualifying disability, are not 
met.  38 U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2008).

5.  The criteria for entitlement to service connection for a 
claimed disability manifested by lumbar disorder, to include 
as due to a chronic qualifying disability, are not met.  38 
U.S.C.A. § 1110, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2008).

6.  The criteria for entitlement to service connection for a 
claimed disability manifested by poor concentration and/or 
recall, to include as due to a chronic qualifying disability, 
are not met.  38 U.S.C.A. § 1110, 1117 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in February 2006, May 2006 and July 2006.  Those 
letters notified the Veteran of VA's responsibilities to 
obtain information to assist the Veteran in completing the 
claims, identified the Veteran's duties in obtaining 
information and evidence to substantiate the claims claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
38 C.F.R. § 3.159 was recently amended, effective May 30, 
2008 as to applications for benefits pending before VA on or 
filed thereafter, to eliminate the requirement that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23353 (April 30, 2008). 

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
Veteran has not identified any additional evidence that could 
be obtained to substantiate the claims.  Clearly, from 
submissions by and on behalf of the Veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes the Veteran's written 
contentions, service treatment records, VA medical records, 
and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on her behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
the claims and what the evidence in the claim file shows, or 
fails to show, with respect to the claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Factual Background

The Veteran had active duty for training from July 1, 2003 to 
August 22 2003, and served on active duty from June 6, 2004 
to November 20, 2005, with service in Iraq from January 7, 
2005 to October 22, 2005.  Service treatment records are 
silent as to complaints, findings, treatment, or diagnoses 
relating to migraine headaches, a respiratory disorder, 
sinusitis, chronic fatigue, poor concentration, or difficulty 
in remembering.  In service in September 2004, the Veteran 
was seen for complaints of sore throat and stuffed nose with 
yellow discharge; her ears were clear and there was no sinus 
pressure.  Assessment was possible infection.  She was 
instructed to return to sick call if there was no 
improvement; the record does not reflect that she returned 
for further treatment.  

The Veteran's service treatment records show that she fell 
off a truck in March 2005, and that she reported intermittent 
low back pain thereafter in service.  In September 2005 she 
was assessed with chronic low back pain, but, in October 
2005, she had no back pain and, nevertheless, was advised to 
file with VA or Tri-care.   

She was afforded VA examinations in 2007.  The April 2007 VA 
general medical examination included a review of the records.  
The VA examiner noted the Veteran denied any history of lung 
disease including asthma or emphysema.  She denied shortness 
of breath or being on inhaler or medical treatment for any 
lung disease.  On VA examination in April 2007, she described 
frequent congestion since returning from service.  She 
reported getting congestion, especially in the morning.  
Clinically and radiologically active nasal sinus disease was 
diagnosed on an April 2007 nose examination; the examiner did 
not associate the claimed disorder to military service.  In 
April 2007, she was evaluated for migraine headaches and 
reported complaints since returning from Iraq.  She reported 
mild nausea and associated photophobia.  Migraine headaches 
were diagnosed, but the examiner did not associate the 
claimed disorder to military service.

In May 2007, radiology examination to assess for degenerative 
disc disease and degenerative joint disease revealed normal 
height and alignment of vertebral bodies.  Intervertebral 
disc spaces were maintained.  Facets were unremarkable; 
pedicles were intact; SI joints were unremarkable; vascular 
calcifications were noted.  Impression was mild curvature of 
the lower thoracic and upper lumbar spine.  On Orthopedic 
examination, the Veteran reported working for UPS and 
handling 20 to 50 packages per day.  There was no radiation 
numbness or weakness.  Low back pain was felt after a hard 
day's work and didn't have pain on the weekends.  Her back 
doesn't bother her after walking in the mall.  She reported 
more tiredness since returning from Iraq.  She preferred to 
sleep 8 hours a night, did so on Sundays and felt well rested 
after such.  She only slept about 6 hours on nights when 
working.  She reported new headaches since returning from 
Iraq.  On physical examination, she had consistent tenderness 
of L2-L3 vertebra but no tenderness of the SI joints.  
Straight leg raising was negative and tendon reflexes were 
symmetric.  There was normal sensation and all motion was 
painless. The VA examiner indicated that the Veteran did not 
meet the criteria for chronic fatigue syndrome.  Her low back 
pain was diagnosed as due to strain and seemed due to her 
current job, which required her to carry somewhat heavy 
packages for moderately long distances.  

Service Connection Analysis

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303.  Each disorder for which a Veteran seeks 
service connection must be considered on the basis of 
evidence, including that shown by his service records, his 
medical records, and pertinent medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

The record does not show, nor does the Veteran contend, that 
she has specialized education, training, or experience that 
would qualify her to provide a diagnosis or opinion as to 
whether her claimed disorders were caused or aggravated by 
military service.  It is now well established that where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Direct Service Connection

As previously stated, entitlement to service connection on a 
direct basis requires a finding of a current disability that 
has a relationship to an in-service injury or disease.  In 
this case, the weight of the competent evidence demonstrates 
that the Veteran's current lumbar complaints are related to 
her current employment as opposed to military service, 
including the in-service back injury.  Accordingly, the 
preponderance of the evidence is against service connection 
on a direct basis for a lumbar disorder.   

Furthermore, there is no competent medical evidence showing a 
current medical diagnosis of chronic fatigue syndrome, 
respiratory disorder, or poor concentration/memory loss 
disorder; therefore, the Board concludes that the Veteran's 
claims under a direct service connection theory must be 
denied in the absence of any current clinical evidence 
confirming the presence of these claimed disabilities.  

As noted above, a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Even where there is 
evidence of an injury or disease in service, there must be a 
present disability resulting from that disease or injury.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this 
case, the claimed respiratory disorder, chronic fatigue and 
or memory impairment disorder were not shown in service, and 
the preponderance of the evidence is against the existence of 
these claimed disorders.  These claims must be denied.  See 
Rabideau, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Although the Veteran is currently diagnosed with migraine 
headaches and with sinusitis, competent medical evidence 
fails to show any complaints, findings, treatment or 
diagnoses as those disorders during service or, for that 
matter, any competent medical evidence linking such current 
disorders to service.  Moreover, the Board notes that the  
Veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because she, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Under the circumstances, the preponderance of the 
evidence is against service connection for migraine headaches 
or sinusitis on a direct basis.  



Presumptive Service Connection for Chronic Qualifying 
Disability

As noted above, the Veteran had active service in Iraq during 
the Persian Gulf War.  Therefore, she is a "Persian Gulf 
Veteran" as defined by 38 C.F.R. § 3.317. 
Presumptive service connection may be established for a 
Persian Gulf Veteran who exhibits objective indications of a 
qualifying chronic disability which cannot be attributed to 
any known clinical diagnosis, but which instead resulted from 
an undiagnosed illness that became manifest either during 
active service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1) (2008).  A "Persian Gulf Veteran" is one who 
served in the Southwest Asia theater of operations during the 
Persian Gulf War.  See 38 C.F.R. § 3.317(d).

There are three types of "qualifying chronic disabilities" 
for the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a 
medically unexplained chronic multi-symptom illness defined 
by a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome); or (3) 
a diagnosed illness that the VA Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis. 38 C.F.R § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means 
a diagnosed illness without conclusive pathophysiology or 
etiology that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic multi- 
symptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no 
diagnosed illnesses that have been determined by the 
Secretary to warrant a presumption of service connection 
under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, the following: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

As noted above, service treatment records are negative for 
complaints, findings, diagnoses, or treatment relating to 
migraine headaches, a respiratory disorder, sinusitis, 
chronic fatigue, and/or memory impairment, poor 
concentration, and/or recall.  More recent medical evidence 
shows no diagnosed disabilities of respiratory disorder, 
chronic fatigue, and or poor concentration/memory impairment.  
Because there is no currently diagnosed disability of 
respiratory disorder, chronic fatigue, and or poor 
concentration/memory impairment, such symptoms will be 
analyzed to determine if they meet the presumptive service 
connection criteria for chronic qualifying disabilities under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317. 

The evidence of record, likewise, does not reflect objective 
indications of a qualifying chronic respiratory disorder, 
chronic fatigue, or memory impairment disorder in this case 
to a compensable (10 percent or higher) degree.  While the 
Veteran has generally asserted the presence of such symptoms 
in service, such assertion is outweighed by the absence of 
in-service history, complaints, findings, or treatment for 
such symptoms during service, including the negative history 
and complaints contemporaneously reported by the Veteran in 
October 2005 for service separation purposes.  Although an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness includes neurological and/or 
neuropsychological signs or symptoms, 38 C.F.R. § 3.317 makes 
clear that there must be at least some objective evidence 
perceptible to an examining physician and other, non-medical 
factors that are capable of independent verification.  
Moreover, an undiagnosed illness by definition is a condition 
that by history, physical examination, and laboratory tests 
cannot be attributed to a known clinical diagnosis.

Respiratory Disorder

A respiratory disorder is evaluated as follows: For a Forced 
Expiratory Volume (FEV-1) from 71 to 80 percent predicted, or 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FVC), i.e. (FEV-1/FVC), of 71 to 80 percent, 
or Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) 66 to 80 percent predicted 
would support a 10 percent evaluation.  38 C.F.R. § 4.97, 
Diagnostic Code 6600.  

At the April 2007 VA examination, the Veteran denied 
shortness of breath or chronic cough.  Lungs were clear to 
auscultation bilaterally.  She also denied needing any 
inhalers or medical treatment for any lung disease.  The VA 
examiner specifically diagnosed the absence of lung disease 
described as shortness of breath.  Based on this evidence, 
the Board finds that the competent and probative evidence of 
record does not show that the Veteran has a disability 
manifested by a respiratory impairment, including respiratory 
symptoms to a compensable degree.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim for presumptive service connection, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


Chronic Fatigue

The provisions of 38 C.F.R. § 4.88b, Diagnostic Code 6354, 
provide ratings for Chronic Fatigue Syndrome (CFS).  This 
code provides that CFS includes debilitating fatigue, 
cognitive impairments (such as inability to concentrate, 
forgetfulness, confusion), or a combination of other signs 
and symptoms.  A 10 percent rating is assigned for signs and 
symptoms of CFS that wax and wane but result in periods of 
incapacitation of at least one but less than two weeks total 
duration per year or the symptoms are controlled by 
continuous medication.  

At the April 2007 general medical VA examination, the Veteran 
claimed daily fatigue, worsened with activity, but 
specifically denied any period of incapacitation due to 
fatigue.  At a VA orthopedic examination in April 2007, the 
Veteran reported that her tiredness started after returning 
from Iraq but when she slept for 8 hours she felt well 
rested.  She only allowed herself 6 hours sleep most nights 
when she worked.  The VA physician who conducted that 
examination concluded that the Veteran did not meet the 
criteria for chronic fatigue.  Further, the evidence of 
record does not show that continuous medication is needed to 
control the Veteran's symptoms.  

Based on this evidence, the Board finds that the competent 
and probative evidence of record does not show that the 
Veteran has a disability manifested by chronic fatigue, 
including respiratory symptoms to a compensable degree.  For 
these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim for presumptive 
service connection, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Memory Impairment

Although the Rating Schedule contains no separate diagnostic 
code for memory loss, analogous ratings may be found in 
Diagnostic Code 9327 (organic mental disorder) or Diagnostic 
Code 9310 (dementia of unknown etiology), which provide a 10 
percent disability rating for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or for symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130 
(General Rating Formula for Mental Disorders).  

Considering these provisions, the Board finds that the 
Veteran's claimed chronic memory loss has not been shown to 
be manifested to a degree of 10 percent or more at any time.  
In this regard, the Veteran reported that she has been 
employed by UPS as a supervisor and denied having any 
problems at work.  See Report of VA PTSD examination, dated 
in April 2007.  No history of memory problems or objective 
findings on mental status examination were reported.  The 
Board finds that the evidence, on the whole, does not support 
a finding of occupation and social impairment due to mild or 
transient memory loss symptoms.  Further, the evidence of 
record does not show that continuous medication is needed to 
control the Veteran's claimed symptoms of memory impairment.

For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for presumptive 
service connection, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Because the Veteran's lumbar disorder, sinusitis, and 
migraine headaches can be attributed to known clinical 
diagnoses, presumptive service connection for these disorders 
due to a chronic qualifying disability, including 
specifically as an undiagnosed illness, is not warranted.  
For these reasons, the Board finds that a preponderance of 
the evidence is against the  Veteran's claims for service 
connection for migraine headaches, a respiratory disorder, 
sinusitis, chronic fatigue syndrome, lumbar disorder, and 
mental impairment (claimed as memory loss and difficulty with 
recall), to include as due to a chronic qualifying disability 
(including 


undiagnosed illness); therefore, the claims must be denied.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.    


ORDER

Service connection for migraine headaches, to include as a 
chronic qualifying disability, is denied.  

Service connection for a respiratory disorder, to include as 
a chronic qualifying disability, is denied.  

Service connection for sinusitis, to include as a chronic 
qualifying disability, is denied.  

Service connection for chronic fatigue, to include as a 
chronic qualifying disability, is denied.  

Service connection for a lumbar disorder, to include as a 
chronic qualifying disability, is denied.  

Service connection for mental impairment (claimed as memory 
loss and difficulty with recall) , to include as a chronic 
qualifying disability, is denied.  


REMAND

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  If the evidence establishes the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  
38 C.F.R. § 3.304(f).

Where, however, a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, the record must contain service 
records or other corroborative evidence that substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

The Veteran was afforded a PTSD examination in April 2007.  
She reported that she had to pull security duty and that 
there was an improvised explosive device explosion outside 
her compound, which killed one of her friends.  PTSD was 
diagnosed.  The Veteran's record does not indicate that her 
occupation was combat related, and there is no record of her 
having been awarded any combat decorations.  The RO denied 
the claim because the Veteran had not provided sufficient 
detail information to enable verification of her claimed 
stressors.  

In June 2008, after the case had been certified to the Board, 
the Veteran submitted a statement providing additional 
detail, including the name and date that her friend was 
killed.  Such information is capable of verification, and, 
under the circumstances, a remand is indicated to conduct 
additional development.  

The appellant is hereby notified that it is her 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2008).  

Accordingly, this claim is REMANDED for the following action:

1.  The AMC/RO should contact the 
National Personnel Records Center (NPRC) 
and/or the service department and request 
a complete copy of the Veteran's "201" 
personnel file.  If these records have 
been retired, every available effort 
should be made to acquire those records 
from the retired records storage 
facility.  All obtained records should be 
included in the claims folder.  The RO 
should request a narrative response 
explaining the absence of the Veteran's 
service records should none be found.

2.  The AMC/RO should review the file and 
prepare a summary of all of the claimed 
in-service stressors.  That summary, 
together with a copy of the Veteran's 
DD Form 214 and DA Form 20 and all 
associated documents, should be sent to 
the United States Armed Forces Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  That organization 
should be requested to provide any 
information that might corroborate the 
Veteran's alleged stressors.  Any 
information obtained should be added to 
the claims file.  

3.  If, and only if, the AMC/RO 
determines that the record establishes 
the existence of a stressor or stressors 
verified by the USASCRUR, then the RO 
should arrange for the Veteran to be 
examined by a VA psychiatrist.  The RO 
must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record.  
The examiner should then be asked to 
determine (1) whether the diagnostic 
criteria for PTSD under DSM IV have been 
satisfied and 
(2) whether there is a nexus between PTSD 
symptomatology and one or more of the in-
service stressors found to be established 
by the AMC/RO.   A detailed rationale for 
all opinions expressed should be 
provided.  The claims folder, or copies 
of all pertinent records, must be made 
available to the examiner for review.    

4.  Upon completion of the above 
development and after giving the 
appellant full opportunity to supplement 
the record, if desired, the RO should 
again adjudicate the issue of entitlement 
to service connection for PTSD.  Should 
the decision remain adverse to the 
appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and should be 
afforded an opportunity to respond 
thereto.  

Thereafter the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to assist the Veteran in the 
development of facts pertinent to her claim.  By this REMAND, 
the Board intimates no opinion as to the ultimate disposition 
of the appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


